UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: March 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-28629 REVOLUTIONS MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Nevada 73-1526138 (State or other jurisdiction (I.R.S. Employer of incorporation) Identification No.) 670 Marina Drive, 3rd Floor Charleston, SC 29492 (Address of principal executive offices and Zip Code) (843) 971-4848 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of May, 20, 2013,there were90,935,014shares outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures. PART II – OTHER INFORMATION Item 1. Legal Proceedings. Item 1A. Risk Factors. Item 2 Unregistered Sales of Equity Securities and Use of Proceeds. Item 3 Defaults Upon Senior Securities. Item 4. Mine Safety Disclosures. Item 5. Other Information. Item 6. Exhibits. Signatures PART I – FINANCIAL INFORMATION Item 1. Financial Statements. REVOLUTIONS MEDICAL CORPORATION INDEX TO FINANCIAL STATEMENTS Balance Sheets at March 31, 2013 and December 31, 2012 (unaudited) F-2 Statements of Operationsfor the Three Months Ended March 31, 2013 and 2012 and From Inception (August 16, 1996) Through March 31, 2013 (unaudited) F-3 Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 and From Inception (August 16, 1996) Through March 31, 2013 (unaudited) F-4 Notes to Financial Statements (unaudited) F-6 F-1 REVOLUTIONS MEDICAL CORPORATION (A Development Stage Company) BALANCE SHEETS (Unaudited) March 31, 2013 December 31, 2012 ASSETS Current assets: Cash and cash equivalent $ $ 54 Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Intangibles Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Payable to Yeso-med Accounts payable and accrued liabilities, related parties Payable for indemnification Convertible notes, net of discounts of $194,056 and $187,039, respectively Convertible notes, related parties, net of discount of $24,041 and $42,534, respectively Derivative liability, note conversion feature Total liabilities Commitments and contingencies Stockholders’ deficit: Series 2006 Preferred stock, $0.001 par value, 5,000,000 shares authorized; 1,000,000 shares issued and outstanding Common stock, $0.001 par value; 250,000,000 shares authorized; 77,610,014 and 72,784,907 shares issued and outstanding, respectively. Additional paid-in capital Subscriptions receivable Deficit accumulated during the development stage Total stockholders' deficit Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of the financial statements. F-2 REVOLUTIONS MEDICAL CORPORATION (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Three Months Ended March 31, From Inception (August 16, 1996) Through March 31, (Restated) Revenue $ $ - $ Cost of revenue - Loss on firm purchase commitment - Cost of goods sold - Gross loss - Operating expenses: Research and development - Depreciation and amortization General and administrative expenses Impairment of assets - - Gain on disposal of assets - - Total operating expenses Operating loss Other income (expense): Interest expense Investment income - - Loss on extinguishment of debt - Gain on change in fair value of derivative liabilities Other income, net - Total other income (expense) Net loss Net loss attributable to the non-controlling interest - - Net loss attributable to Revolutions Medical Corporation $ $ $ Weighted average common shares outstanding – basic and diluted Net loss per common share – basic and diluted $ $ The accompanying notes are an integral part of the financial statements. F-3 REVOLUTIONS MEDICAL CORPORATION (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, From Inception (August 16, 1996) Through March 31, (Restated) Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation expense Stock options and warrants modification expense - Impairment of assets - - Gain on disposal of assets - - ) Amortization debt discounts Interest expense incurred on issuance of convertible debt - - Gain on change in fair value of derivative liabilities ) ) ) Change in operating assets and liabilities: Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable and accrued liabilities Accounts payable and accrued liabilities – related parties - Payable for indemnification - Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchase of property and equipment - ) ) Proceeds from sale of fixed assets - - Payments for license and patents ) ) ) Investment in Ives Health Company and The Health Club - - ) Net cash used in investing activities ) ) ) Cash flows from financing activities: Capital contribution - - Proceeds from issuance of common stock through cash- exercise of stock options and warrants Proceeds from issuance of notes for cash Proceeds from loans from shareholders - - Repayment of loans from shareholders - - ) Repayment of notes - - ) Proceeds for issuance of common stock for cash - - Net cash provided by financing activities Net change in cash Cash at beginning of period 54 - Cash at end of period $ $ $ The accompanying notes are an integral part of the financial statements. F-4 REVOLUTIONS MEDICAL CORPORATION (A Development Stage Company) STATEMENTS OF CASH FLOWS (continued) (Unaudited) Three Months Ended March 31, From Inception (August 16, 1996) Through March 31, (Restated) Supplemental disclosure of cash flow information: Interest paid $
